DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Application Status and Priority
This is a divisional application of abandoned Application No. 14892732.  Acknowledgment is made of applicant’s claim for foreign priority to May 21, 2013 under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 14892732, filed on November 20, 2015.
Claims 1-7 are pending.


Drawings
The drawings are objected to because the figures are referred to as “Figure” in the drawings.  MPEP §601.V states that according to 37 C.F.R. 1.84(u)(1) “View numbers must be preceded by the abbreviation "FIG."
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Nucleotide and/or Amino Acid Sequence Disclosures
REQUIREMENTS FOR PATENT APPLICATIONS CONTAINING NUCLEOTIDE AND/OR AMINO ACID SEQUENCE DISCLOSURES

Items 1) and 2) provide general guidance related to requirements for sequence disclosures.
37 CFR 1.821(c) requires that patent applications which contain disclosures of nucleotide and/or amino acid sequences that fall within the definitions of 37 CFR 1.821(a) must contain a "Sequence Listing," as a separate part of the disclosure, which presents the nucleotide and/or amino acid sequences and associated information using the symbols and format in accordance with the requirements of 37 CFR 1.821 - 1.825. This "Sequence Listing" part of the disclosure may be submitted:
In accordance with 37 CFR 1.821(c)(1) via the USPTO’s electronic filing system (see Section I.1 of the Legal Framework for EFS-Web or Patent Center (https://www.uspto.gov/patents-application- process/filing-online/legal-framework-efs-web), hereinafter "Legal Framework") as an ASCII text file, together with an incorporation-by-reference of the material in the ASCII text file in a separate paragraph of the specification as required by 37 CFR 1.823(b)(1) identifying:
the name of the ASCII text file;
ii) the date of creation; and
iii) the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(1) on read-only optical disc(s) as permitted by 37 CFR 1.52(e)(1)(ii), labeled according to 37 CFR 1.52(e)(5), with an incorporation-by-reference of the material in the ASCII text file according to 37 CFR 1.52(e)(8) and 37 CFR 1.823(b)(1) in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(2) via EFS-Web or Patent Center as a PDF file (not recommended); or
In accordance with 37 CFR 1.821(c)(3) on physical sheets of paper (not recommended).
When a “Sequence Listing” has been submitted as a PDF file as in 1(c) above (37 CFR 1.821(c)(2)) or on physical sheets of paper as in 1(d) above (37 CFR 1.821(c)(3)), 37 CFR 1.821(e)(1) requires a computer readable form (CRF) of the “Sequence Listing” in accordance with the requirements of 37 CFR 1.824.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed via EFS-Web or Patent Center as a PDF, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the PDF copy and the CRF copy (the ASCII text file copy) are identical.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed on paper or read-only optical disc, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the paper or read-only optical disc copy and the CRF are identical.

Specific deficiencies and the required response to this Office Action are as follows:
Specific deficiency – Nucleotide and/or amino acid sequences appearing in Figure 1 of the drawings are not identified by sequence identifiers in accordance with 37 CFR 1.821(d). Sequence identifiers for nucleotide and/or amino acid sequences must appear either in the drawings or in the Brief Description of the Drawings.
Required response – Applicant must provide:
Replacement and annotated drawings in accordance with 37 CFR 1.121(d) inserting the required sequence identifiers;
AND/OR
A substitute specification in compliance with 37 CFR 1.52, 1.121(b)(3) and 1.125 inserting the required sequence identifiers into the Brief Description of the Drawings, consisting of: 
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version);
A copy of the amended specification without markings (clean version); and 
A statement that the substitute specification contains no new matter.

Claim Objections
Claim 6 is objected to because of the following informalities:  Line 2 recites “comprises one 1or more nucleic acid molecules”.   It appears that the “1” was inadvertently included.  Appropriate correction is required.


Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “essentially” in claim 2 is a relative term which renders the claim indefinite. The term “essentially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  “Acceptability of the claim language depends on whether one of ordinary skill in the art would understand what is claimed, in light of the specification.”  MPEP 2173.05(b).  Although “essentially” was been found to be definite In re Marosi, 710 F.2d 799, 218 USPQ 289 (CCPA 1983), in that case the specification provided examples and guidelines for the skilled artisan to determine the extent of “essentially” (See MPEP 2173.05(b).III.B.).  In this case, the specification has no working example of the screening method using different cells types comprising native nucleic acid fragments.  Thus, the skilled artisan cannot determine what percentage of the different host cells types containing a potential primary modulator compound are necessary in order to select a primary modulator compound using the method.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over van Rossum (van Rossum et al., The FEBS Journal (2013) 280: 2979-2996; published April 13, 2013) in view of Samuelson (US 20050164186 A1, published July 28, 2005).

Regarding claims 1 and 3-4, von Rossum teaches methods for in vivo screening and selection (Whole document; figure 1).  Von Rossum teaches any product (i.e. effector) can be generated with biocatalysts (i.e. primary modulator compound) that possess the appropriate catalytic features (page 2979, ¶1).  Von Rossum teaches new enzyme/biocatalysts can be obtained through discovery of natural products using metagenomic libraries and subsequent screening and selection (page 2980, ¶2).  Von Rossum teaches many screens are performed in vivo in E.coli and other bacteria and yeast (i.e., host microorganisms)  (page 2990, ¶8).  Von Rossum teaches riboswitch/ribozyme-based screening/selection strategies (page 2988, ¶5 through page 2989, ¶4).  Von Rossum teaches a host cell that 1) contains a coding sequence for an enzyme of interest (i.e., DNA fragments potentially expressing a primary modulator compound), and 2) expresses the enzyme of interest (i.e. a primary modulator compound) (Fig 1D).  Von Rossum teaches that the enzyme converts a substrate into a product (i.e., effects a chemical transformation of a substrate into an effector compound).  Von Rossum teaches the host cell also contains a nucleic acid encoding a regulatable reporter (i.e., a secondary modulator) comprising a riboswitch sequence (i.e., a regulatable gene expression construct with a regulation sequence comprising a riboswitch) (Fig 1D).  Von Rossum teaches the product/effector binds to a riboswitch to control expression of the reporter (i.e., the secondary modulator) (Fig 1D).  Van Rossum teaches the reporter can be an antibiotic resistance gene (i.e., encoding an enzyme conferring antibiotic resistance), which controls the growth of the cell in the presence of the antibiotic (i.e., a growth regulator compound capable normally of preventing proliferation of the host microorganism) (Fig 1 legend; page 2986, ¶5).  Von Rossum teaches the riboswitch-based screening/selecting strategy is applicable to both metagenomic or enzyme variant library screening (page 2990, ¶7).  Von Rossum teaches that previous studies have suggested the use of riboswitch-based screening for the purpose of finding or improving new biocatalysts (page 2989, ¶2).  Von Rossum also teaches that one problem with selection methods based on growth is the appearance of false positives that circumvent the coupling of the enzyme activity to growth and are able to survive by a different mechanism (page 2983, ¶1).
Regarding claim 2, von Rossum teaches that E. coli (i.e., a single cell type) are used in the majority of directed evolution screens because they have a high transformation rate (i.e., essentially each host cell comprises the cloned nucleic acid) (¶ spanning pages 2990-2991).
Regarding claim 5, von Rossum teaches riboswitch-based screening is advantageous because it allows multiple signals originating from different enzymes to be implemented allowing improvement of metabolic pathways (page 2989, ¶4).  
Regarding claim 7, von Rossum teaches selecting “hits” (i.e., genetic coding sequence encoding an enzyme compound) and verifying their activity in separate biochemical assays (page 2983, ¶2; page 2987, ¶2).  Von Rossum also teaches the need to experimentally verify the function of discovered protein variants (page 2980, ¶2; page 2990, ¶5).

Von Rossum does not teach using two reporters whose expression is each controlled by a separate ribozyme.

 Regarding claims 1-5, Samuelson teaches screening libraries of enzyme variants in bacterial hosts (Figure 1, [0032]).  Samuelson teaches screening the libraries using a minimum of two genetic selections to reduce the number of false positives ([0032]).  
Regarding claim 7, Samuelson also teaches selecting positive clones, isolating the DNA from the clones and transforming the cloned DNA into strain ER1992 (i.e., introducing the selected genetic coding sequence into a micro-organism host cell by transgenic methods to produce a production strain) (Fig 1, [0066]-[0067]).  Samuelson also teaches ER1992 cells harboring the clones were induced to produce the enzyme variants to assay the variants’ biochemical properties ([0067]).

It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have included a second coding region for a second antibiotic resistance reporter under the control of a riboswitch.  It would have amounted to duplication of the riboswitch operably linked to the reporter in the riboswitch-mediated biocatalyst screens taught in von Rossum.  MPEP 2144.04.VI.B. indicates that unless a new and unexpected result is produced, duplication of parts “has no patentable significance”.  Because Samuelson teaches that two or more selections can reduce the number of false positives, a reduction in the spontaneous resistant mutants would have been expected from the addition of a second riboswitch-controlled antibiotic resistance gene.  Additionally, von Rossum indicates that false positives are a problem with growth selection.  As such, the skilled artisan would have been motivated to use an additional growth selection reporter gene with the expectation of fewer false positive clones recovered in the library screen of von Rossum.  
Regarding claim 7, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have recovered the genetic sequence of the selected biocatalyst in von Rossum’s screen and transformed the DNA into a production strain as taught in Samuelson.  It would have amounted to a simple combination of known method steps by known means to yield predictable results. The skilled artisan would have expected that the genetic sequence of the biocatalysts could have been recovered and retransformed because Samuelson demonstrates the process for enzyme variants.  One would have been motivated to do so because von Rossum teaches the biochemical properties of the biocatalysts should be confirmed experimentally.   


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over van Rossum (van Rossum et al., The FEBS Journal (2013) 280: 2979-2996; published April 13, 2013) and Samuelson (US 20050164186 A1, published July 28, 2005) as applied to claims 1-5 and 7 above, and further in view of Vogl (Vogl et al., The Journal of Biological Chemistry (2008), 283: 7379-7389).

The teachings of von Rossum and Samuelson are recited and applied above as for claims 1-5 and 7.  As indicated above for claim 1, von Rossum teaches at least one biocatalyst/enzyme (i.e. primary modulator compound) that chemically transforms a substrate into a product (i.e., a substrate into an effector).  Von Rossum also teaches that the substrate must be transported into the cell in order for it to be converted into an effector for riboswitch binding (Fig 1D, [Wingdings font/0xDF][Wingdings font/0xE0]”transport”).  Von Rossum also teaches that a limitation of in vivo screening methods is transport of substrates over cell boundaries (page 2939, ¶6).

Van Rossum and Samuelson do not teach expression library screens that include biocatalysts/enzymes capable of transporting a substrate into the microorganism.

Vogl teaches screening an S. pombe cDNA expression library in S. cerevisiae (i.e. a micro-organism host cell) to identify thiamine transporters (page 7381, ¶7-8).  Vogl teaches that expression of thiamine biosynthesis enzymes are regulated by a riboswitch that binds diphosphorylated thiamine (page 7379, ¶3).

It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have included nucleic acids encoding transporters that transport metabolites into the host cell used in the enzyme screen of van Rossum.  It would have amounted to the simple combination of known elements by known means to yield predictable results.  Because Vogl teaches that transport proteins are included in and isolated from expression library screens, one skilled in the art would have had a reasonable expectation that transport proteins could have been included in the library screens described in van Rossum.  Additionally, the skilled artisan would expect that a transporter for a riboswitch metabolite could have been included in the screen since Vogl’s screen identified a thiamine transporter, which transports a metabolite of a known riboswitch mediator.  One skilled in the art would have been motivated to use a library that comprised substrate transporter genes because van Rossum teaches that the substrate must enter the cell for the riboswitch-mediated screen to work.  


Conclusion
No claims are allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE KONOPKA whose telephone number is (571)272-0330. The examiner can normally be reached Mon - Fri 7- 4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on (571)272-2876. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CATHERINE KONOPKA/Examiner, Art Unit 1636                                                                                                                                                                                                        
/SAMUEL C WOOLWINE/Primary Examiner, Art Unit 1637